DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 20, change “The apparatus of any of claim 1” to -- The apparatus of Claim 1 --
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a process gas recirculation means configured to recirculate the process gas within the interior of the reaction chamber” (Claim 6)
“heated gas stirring or recirculation means configured to stir a heated gas in contact with one or more external surfaces of the reaction chamber” (Claim 12)
“process gas injection means configured to inject a process gas to the interior of the reaction chamber” (Claim 20)
“process gas recirculation means” (Claim 20)
“transport means configured to transport a length of carbon fibre precursor material from the entry port to the exit port of the reaction chamber” (Claim 23)
“means for dividing the heated gas retained about the one or more external surfaces of the reaction chamber into two or more zones” (Claim 25)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a process gas recirculation means configured to recirculate the process gas within the interior of the reaction chamber” (from Claim 6) is being interpreted as: one or more fans
“heated gas stirring or recirculation means configured to stir a heated gas in contact with one or more external surfaces of the reaction chamber” (from Claim 12) is being interpreted as: a fan
“process gas injection means configured to inject a process gas to the interior of the reaction chamber” (from Claim 20): The specification fails to provide adequate structure for the claimed process gas injection means which warrants a 112(b) rejection for Claim 20 (see below). For the purpose of expediting prosecution, “process gas injection means configured to inject a process gas to the interior of the reaction chamber” (from Claim 20) will be interpreted as any device that can inject a process gas into the interior of the reaction chamber.
“process gas recirculation means” (from Claim 20) is being interpreted as: one or more fans
“transport means configured to transport a length of carbon fibre precursor material from the entry port to the exit port of the reaction chamber” (from Claim 23) is being interpreted as: a roller
“means for dividing the heated gas retained about the one or more external surfaces of the reaction chamber into two or more zones” (from Claim 25) is being interpreted as: a divider or partial divider 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3, 4, 19, 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites the limitation “wherein the housing is substantially thermally insulated” which is considered indefinite because it is unclear what is meant by “substantially thermally insulated” and it is unclear if the housing comprises a distinct thermal insulating element or does not. Moreover, it is unclear what degree of insulation constitutes substantial. The metes and bound of the claim are consequently unclear. 
	Claim 4 recites the limitation “wherein the reaction chamber is suspended or supported within the housing such that the reaction chamber does not contact a floor or a ceiling of the reaction chamber” which is considered indefinite it is unclear how “the reaction chamber does not contact a floor or a ceiling of the reaction chamber” since a chamber comprising a floor or ceiling would necessarily “contact” its own floor or ceiling. The metes and bound of the claim are consequently unclear. For the purpose of expediting prosecution, the limitation “wherein the reaction chamber is suspended or supported within the housing such that the reaction chamber does not contact a floor or a ceiling of the reaction chamber” will be interpreted as the reaction chamber being suspended or supported within the housing such that the reaction chamber does not contact a floor or a ceiling of the housing.
	Claim 19 recites the limitations “the opposing centre-to-end or end-to-end process gas recirculation system”, “the end of the centre-to-end recirculation system” and “the end of the end-to-end process gas recirculation system”. There is insufficient antecedent basis for each of these limitations in the claim.
	Claim 20 recites the limitation “process gas injection means configured to inject a process gas to the interior of the reaction chamber” which has invoked 112(f) (as presented above). However, the specification fails to disclose or show adequate structure for the claimed process gas injection means. It is consequently unclear what structure the claimed process gas injection means comprises or does not comprise. 
	Furthermore, Claim 20 recites the limitation “the process gas recirculation means”. There is insufficient antecedent basis for this limitation in the claim. The metes and bounds of Claim 20 are consequently unclear. 
	Claim 24 recites the limitation “comprising a pre-heater or having an associated pre-heater” which is considered indefinite because it is unclear what is meant by “having an associated pre-heater” and how that is different from just comprising a pre-heater. Any element that an apparatus comprises can be considered “associated” to that apparatus. The metes and bounds of the claim are consequently unclear. 

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 26, which depends on Claim 25, recites the limitation “wherein the means for dividing the heated gas retained about the one or more external surfaces of the reaction chamber into two or more zones is a divider or a partial divider” which fails to further limit Claim 25 on which it depends because Claim 25 recites the limitation “comprising means for dividing the heated gas retained about the one or more external surfaces of the reaction chamber into two or more zones” which has invoked 112(f) (as presented above) and the 112(f) interpretation of the claimed “means for dividing the heated gas retained about the one or more external surfaces of the reaction chamber into two or more zones” is: a divider or partial divider (as presented above in this Office Action) which matches the limitations of Claim 26. Thus, Claim 26 merely repeats the interpretation of Claim 25 that is already present in Claim 25 (via 112(f)) and consequently fails to further limit Claim 25. Claim 26 is consequently rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 11, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parmentier et al. (US 5,997,287) (hereinafter “Parmentier”). 
	Regarding Claim 1, Parmentier teaches of an apparatus for treating a carbon fibre precursor material (“carbonized yarn filaments” before they are activated in the apparatus) (see Abstract and Fig. 1), the apparatus comprising: 
	a housing (19), and a reaction chamber (30) disposed within the housing (see Figs. 1, 2), the reaction chamber being elongate and having an entry port (21) at a first end and an exit port (22) at a second end (see at least Col. 4 lines 8-30 and Figs. 1, 2), the entry and exit ports configured to allow passage of a carbon fibre precursor material (“carbonized yarn filaments” (3) before they are activated in the apparatus) (see at least Abstract, Col. 3 lines 48-60 and Fig. 1) into and out of the reaction chamber respectively and a heater (combination of heating elements (17) as shown in Figs. 1 and 2) configured to heat a wall of the reaction chamber (configured to heat at least the external top and bottom walls of reaction chamber (30)), wherein, in use, a precursor material is passed through the reaction chamber and is thereby heated (see at least Col. 7 lines 20-37 and Fig. 2).  

	Regarding Claim 2, Parmentier also teaches that the heater is disposed completely external to the reaction chamber (30) (as is shown in Fig. 2). 

	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejection set forth in this Office Action, Parmentier also teaches that the housing is thermally insulated (via insulation (18a)) (see at least Col. 4 lines 8-16 and Fig. 2).  

	Regarding Claim 4, to the extent that Claim 4 is understood in light of the 112(b) rejection set forth in this Office Action, Parmentier also teaches that the reaction chamber is supported within the housing such that the reaction chamber does not contact a floor or a ceiling of the housing (via elements (33) - see at least Col. 4 lines 51-59 and Fig. 2). 

	Regarding Claim 5, Parmentier also teaches that the reaction chamber (30) is a muffle (“muffle” - see at least Col. 4 lines 38-59 and Fig. 2). 

	Regarding Claim 7, Parmentier also teaches that the heater is configured to provide a heated gas in contact with one or more external surfaces of the reaction chamber (as is evident from the gas within zone (16), which is within the housing yet external to reaction chamber (30), reaching a temperature “lying in the range of 800° C to 1000° C”) (see at least Col. 4 lines 17-30 and Fig. 2).

	Regarding Claim 8, Parmentier also teaches that the housing is configured to retain a heated gas about one or more external surfaces of the reaction chamber (as is evident from the gas within zone (16), which is within the housing yet external to reaction chamber (30), reaching a temperature “lying in the range of 800° C to 1000° C”) (see at least Col. 4 lines 17-30 and Fig. 2).

	Regarding Claim 11, Parmentier also teaches that the heater comprises a series of electrical heating elements (17) disposed at intervals along the length of the apparatus (see at least Col. 4 lines 8-21 and Figs. 1, 2). 

	Regarding Claim 23, Parmentier also teaches of carbon fibre precursor material transport means (in the form of roller (9) comprising bearing (10)) configured to transport a length of carbon fibre precursor material from the entry port to the exit port of the reaction chamber (see at least Col. 3 lines 56-65 and Fig. 1).  

	Regarding Claim 24, to the extent that Claim 24 is understood in light of the 112(b) rejection set forth in this Office Action, Parmentier also teaches of a pre-heater (161) that is configured to increase the temperature of a material that is destined to enter the reaction chamber (wherein the reaction chamber is disposed within chamber (30) and within zone (16)) (see at least Col. 4 lines 22-29 and Figs. 1, 2).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Parmentier in view of Yamaguchi (US 2005/0115103 A1). 
	Regarding Claim 6, Parmentier teaches the apparatus of Claim 1 (see the rejection for Claim1) in addition to a process gas source (source of “oxidizing gaseous mixture”) in fluid communication with the interior of the reaction chamber (see at least Col. 7 lines 56-57 and Figs. 3, 6). Parmentier also teaches that the heater regulates or stabilizes the temperature of the process gas within the reaction chamber (30) (see at least Col. 7 lines 23-32).  
	Parmentier fails to explicitly teach of a process gas recirculation means in the form of one or more fans that is configured to recirculate the process gas within the interior of the reaction chamber, heater or heating system, wherein, in use, a carbon fibre precursor material is passed through the reaction chamber and the process gas recirculation means causes a substantially laminar flow of a heated process gas to contact the carbon fibre precursor material.
	Yamaguchi discloses a relatable heat treatment apparatus for heat treating fibers (see Abstract and Fig. 2). The apparatus taught by Yamaguchi comprises a reaction chamber (2) and process gas recirculation means in the form of one or more fans (20) (see at least [0067] and Figs. 1, 5 and 6) that is configured to recirculate a process gas within the interior of a reaction chamber (see at least [0102]-[0106] and Figs. 5, 6) such that the process gas recirculation means causes a substantially laminar flow of a heated process gas to contact fiber material (“fiber strands”) (see at least Abstract) passing therethrough (as is evident (at least) from there being no indication of turbulent flow, a substantial pressure being present within the chamber which would inhibit turbulent flow (see at least [0124]) and the flow arrows indicating a straight, laminar flow (as is shown in at least Fig. 5)). Yamaguchi teaches that process gas recirculation means of this type are advantageous because they enhance the speed at which heat treatment on fiber can be performed without reducing quality, thereby providing “improved productivity without quality deterioration” (see at least [0027]).  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Parmentier by implementing a process gas recirculation means in the form of one or more fans that is configured to recirculate the process gas within the interior of the reaction chamber and cause a substantially laminar flow of a heated process gas to contact the fiber material passing therethrough as taught by Yamaguchi. Doing so would have enhanced the speed at which heat treatment on the fiber material could be performed without reducing quality. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 16, Yamaguchi also teaches that the process gas is recirculated in an opposing centre-to-end or end-to-end recirculation paths (via at least “hot air circulation means 142a and 142c” and upper/lower elements 140a, 140b) (see at least [0102]-[0106] and Fig. 6).

	Regarding Claim 19, to the extent that Claim 19 is understood in light of the 112(b) rejection set forth in this Office Action, Yamaguchi also teaches that an opposing centre-to-end or end-to-end process gas recirculation system (system comprising elements 140a, 140b, 142a and 142c) comprises a fan (“fan”), and wherein the fan is disposed at or toward an end of that processing system (as is shown in Figs. 5 and 6) (see at least [0102]-[0106] and Figs. 5-6). 

	Regarding Claim 20, to the extent that Claim 20 is understood in light of the 112(b) rejection set forth in this Office Action, Parmentier teaches the apparatus of Claim 1 (see the rejection for Claim 1) and also teaches of process gas injection means (pipes (65)) configured to inject a process gas (“oxidizing gas”) to the interior of the reaction chamber (see at least Col. 6 lines 1-31 and Figs. 3, 6), but fails to explicitly teach of process gas recirculation means in the form of a fan, wherein the process gas injection means are configured to inject the process gas at or about the process gas recirculation means.
	Yamaguchi discloses a relatable heat treatment apparatus for heat treating fibers (see Abstract and Fig. 2). The apparatus taught by Yamaguchi comprises a reaction chamber (28) and process gas recirculation means in the form of one or more fans (20) (see at least [0067] and Figs. 1, 5 and 6) that is configured to recirculate a process gas within the interior of a reaction chamber (see at least [0102]-[0106] and Figs. 5, 6) such that the process gas recirculation means causes a substantially laminar flow of a heated process gas to contact fiber material (“fiber strands”) (se at least Abstract) passing therethrough (as is evident from (at least) there being no indication of turbulent flow, a substantial pressure being present within the chamber which would inhibit turbulent flow (see at least [0124]) and the flow arrows indicating a straight, laminar flow (as is shown in at least Fig. 5)). Yamaguchi teaches that process gas recirculation means of this type are advantageous because they enhance the speed at which heat treatment on fiber can be performed without reducing quality, thereby providing “improved productivity without quality deterioration” (see at least [0027]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Parmentier by implementing a process gas recirculation means in the form of one or more fans that is configured to recirculate the process gas within the interior of the reaction chamber and cause a substantially laminar flow of a heated process gas to contact the fiber material passing therethrough as taught by Yamaguchi. Doing so would have enhanced the speed at which heat treatment on the fiber material could be performed without reducing quality. Note that such modification would have resulted in the existing process gas injection means taught by Parmentier injecting the process gas at or about the process gas recirculation means as claimed since those means would be responsible for recirculating the process gas as is taught by Yamaguchi. Thus, such modification would have necessarily resulted in the invention as claimed as it is presently understood.  

	Regarding Claim 21, Yamaguchi also teaches of a divider (142c) (see at least [0101] and Fig. 5), the divider being disposed within the reaction chamber and running along the length thereof, so as to at least partially separate process gas in a return gas flow path from a main gas-7- flow path (see at least [0101]-[0106] and Figs. 5-6).

	Regarding Claim 22, Yamaguchi also teaches that the divider is part of a discrete duct, or forms a duct (duct shown on the left hand side of divider (142c) as shown in Fig. 5) in combination with one or more interior surfaces (112a) of the reaction chamber (see at least [0101]-[0106] and Figs. 5-6). 

Claims 12, 14, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Parmentier in view of Logue et al. (US 4,568,279) (hereinafter “Logue”). 
	Regarding Claim 12, Parmentier teaches the apparatus of Claim 1 (see the rejection for Claim 1) but fails to explicitly teach that the heater comprises heated gas stirring or recirculation means in the form of a fan that is configured to stir a-6- heated gas in contact with one or more external surfaces of the reaction chamber.  However, such configuration is known in the art. 
	Logue discloses a relatable muffle furnace for continuous heat treatment that comprises a muffle style reaction chamber (10) disposed within an outer housing of the furnace (as is shown in Fig. 1). Logue teaches of a heater (combination of elements (11), (8) and (12)) that comprises heated gas stirring or recirculation means in the form of a fan (elements 8 and 12) that is configured to stir a-6- heated gas in contact with one or more external surfaces of the reaction chamber (see at least Col. 2 line 57 - Col. 3 line 15 and Fig. 1). Logue also teaches of disposing a means, in the form of a divider (21), for dividing the heated gas retained about the one or more external surfaces of the reaction chamber into two or more zones (25, 26) and that the furnace is operable such that the temperature of a heated gas in a first zone (25) is different to the temperature of a heated gas in a second zone (26) (see at least Col. 3 lines 36-59 and Fig. 1). Logue teaches that this arrangement is advantageous because it increases the total versatility and control of the furnace apparatus and enables heated gas surrounding the reaction chamber to be recycled (see at least Col. 3 lines 36-59 and Abstract). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Parmentier by configuring the heater to comprise heated gas stirring or recirculation means in the form of a fan that is configured to stir a-6- heated gas in contact with one or more external surfaces of the reaction chamber as taught by Logue and to have disposed a means, in the form of a divider, for dividing the heated gas retained about the one or more external surfaces of the reaction chamber into two or more zones such that the temperature of a heated gas in a first zone could be maintained at a temperature different than a heated gas in a second zone as is also taught by Logue. Doing so would have increased the total versatility and control of the furnace apparatus and enabled heated gas surrounding the reaction chamber to be recycled. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 14, Logue also teaches of a series of heated gas stirring or recirculation means (8/12) disposed at intervals along the length of the apparatus (see at least Col. 2 lines 28-66 and Fig. 1).  

	Regarding Claim 25, Parmentier teaches the apparatus of Claim 8 (see the rejection for Claim 8) but fails to explicitly teach of means for dividing the heated gas retained about the one or more external surfaces of the reaction chamber into two or more zones such that the temperature of a heated gas in a first zone is different to the temperature of a heated gas in a second zone. However, such configuration is known in the art. 
	Logue discloses a relatable muffle furnace for continuous heat treatment that comprises a muffle style reaction chamber (10) disposed within an outer housing of the furnace (as is shown in Fig. 1). Logue teaches of a heater (combination of elements (11), (8) and (12)) that comprises heated gas stirring or recirculation means in the form of a fan (elements 8 and 12) that is configured to stir a-6- heated gas in contact with one or more external surfaces of the reaction chamber (see at least Col. 2 line 57 - Col. 3 line 15 and Fig. 1). Logue also teaches of disposing a means, in the form of a divider (21), for dividing the heated gas retained about the one or more external surfaces of the reaction chamber into two or more zones (25, 26) and that the furnace is operable such that the temperature of a heated gas in a first zone (25) is different to the temperature of a heated gas in a second zone (26) (see at least Col. 3 lines 36-59 and Fig. 1). Logue teaches that this arrangement is advantageous because it increases the total versatility and control of the furnace apparatus and enables heated gas surrounding the reaction chamber to be recycled (see at least Col. 3 lines 36-59 and Abstract). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Parmentier by configuring the heater to comprise heated gas stirring or recirculation means in the form of a fan that is configured to stir a-6- heated gas in contact with one or more external surfaces of the reaction chamber as taught by Logue and to have disposed a means, in the form of a divider, for dividing the heated gas retained about the one or more external surfaces of the reaction chamber into two or more zones such that the temperature of a heated gas in a first zone could be maintained at a temperature different than a heated gas in a second zone as is also taught by Logue. Doing so would have increased the total versatility and control of the furnace apparatus and enabled heated gas surrounding the reaction chamber to be recycled. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 26, Logue also teaches that the means for dividing the heated gas retained about the one or more external surfaces of the reaction chamber into two or more zones is a divider or a partial divider (it is a divider (21) - see at least Col. 3 lines 36-59, Fig. 1 and the rejection for Claim 25 above). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida et al. (US 4,921,686) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/29/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762